UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ee a se ee a SS SS, ee eo eee xX
UNITED STATES OF AMERICA,
- against - ORDER
18 Cr. 444-1 (NRB)
JONATHAN RIENDEAU,
Defendant.
Seen ieee eS SSS re eee eS eee dX

NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

The Court hereby schedules the sentencing of Jonathan
Riendeau for June 16, 2020 at 2:30 P.M. His sentencing submission
is due on May 28, 2020, and the Government's sentencing submission

is due on June 4, 2020.

Dated: New York, New York
February ¢@7, 2020

ee. z, val

NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

 
